Title: From Thomas Jefferson to John Foote, 31 March 1822
From: Jefferson, Thomas
To: Foote, John


                        
                        
                            
                            Mar. 31. 22.
                        
                    Th: J. returns his thanks to Messrs Godman and Foote for the Number of the Western quarterly reporter which they have been so kind as to send him. he is happy to see Science so far advanced in that quarter of our union as to  produce so able a work. he has read it with  great satisfn and  with his thanks prays them to accept his respectful salutns
                        
                    